 


109 HR 299 IH: To clarify that certain coal industry health benefits may not be modified or terminated.
U.S. House of Representatives
2005-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 299 
IN THE HOUSE OF REPRESENTATIVES 
 
January 25, 2005 
Mr. Rahall (for himself and Mr. Costello) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To clarify that certain coal industry health benefits may not be modified or terminated. 
 
 
1.Protection of Coal Industry Health Benefits 
(a)Prohibition on termination or modification of benefitsSection 9711(g) of the Internal Revenue Code of 1986 (relating to rules applicable to this part and part II) is amended by adding at the end the following: 
 
(3)Prohibition on termination and modification of benefitsExcept as provided in subsection (d), the benefits required to be provided by a last signatory operator under this chapter may not be terminated or modified by any court in a proceeding under title 11 of the United States Code or by agreement at any time when such operator is participating in such a proceeding.. 
(b)Effective dateThe amendments made by this section shall take effect on January 1, 2004. 
 
